Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 3, 2018                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  153300 & (33)(35)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  DEMAREO JAMAINE ALLEN,                                                                                               Justices
           Plaintiff-Appellant,
  v                                                                  SC: 153300
                                                                     COA: 330153
  KINROSS CORRECTIONAL
  FACILITY WARDEN,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 2, 2016
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  strike and the motion for entry of default judgment are DENIED. The motion for
  miscellaneous relief is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 3, 2018
         a0326
                                                                                Clerk